DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in response to the amendment filed on 2/2/2022.
Claims 1-5, 7, and 13 have been amended.
No additional claims have been added.
Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:  The claims are directed to a method (claims 1 and 13) and non-transitory computer-readable medium (claim 5). Thus the claims fall within the four statutory categories of patentable subject matter identified by 35 USC 101.
Step 2A prong 1: The claims are directed toward certain methods of organizing human activities in the form of commercial interactions including advertising, marketing or sales activities or behaviors. The invention seeks to provide a user with a reward as a result of transactions performed with a payment card meeting reward criteria. The claims receive and analyze transaction data to determine whether a user should receive a reward for purchases they have made using a payment card. Further the invention then provides the user with the reward by transferring funds from one account to another and verifying 
Integrating one or more of each of financial institutions, exchanges, payment processors, and accounts; receiving from a financial institution data related to transactions between an individual and one or more third parties using a specialized payment card over a period of time; normalizing the data related to transactions using the specialized payment card over the period of time; determining based on the normalized data, a value of transactions using the specialized payment card associated with the individual that satisfies an eligibility criterion; calculating a reward due to the individual based on the value of the transactions that satisfy the eligibility criterion; identifying a profile associated with the individual wherein the profile identifies (i) the specialized payment card, (ii) a reward currency, and (iii) a first account hosted on an exchange and associated with the individual; identifying a second account associated with an amount of reward currency sufficient to disburse the reward in the form of reward currency; sending a first instruction to the exchange to transfer the amount of the reward currency from the second account to the first account as the reward; verifying that the amount of the reward currency has been transferred to the first account by completing a call to the exchange; indicating in the profile that the transfer was completed successfully upon receiving an acknowledgement  from the exchange in response to the call; determining a balance of a pre-funded account, the balance indicating a total amount of reward currency utilized for funding the reward currency platform; completing a purchase of a second amount of the reward currency to replace the amount of reward currency transferred to the first account based at least in part on the balance of the pre-funded account.
Further, the limitations of the dependent claims, when considered both individually and as an ordered combination, are considered to be merely descriptive of the abstract concepts:
Sending a second instruction to the exchange to purchase the second amount of reward currency for storage in the second account (claim 2); wherein the first instruction specifies a first address of the first account, a second address of the second account, and an amount of the reward currency to be transferred from the second account to the first account (claim 3); wherein the first and second accounts are hosted on different exchanges and wherein said completing comprises sending an instruction to a second exchange to purchase the second amount of reward currency for transfer to the second account which is hosted on the second exchange (claim 4); wherein operations further comprise periodically varying amounts of the reward currency are disbursed to the cardholder on a daily  basis based on a value of transactions completed by the cardholder in each period (claim 6); executing instructions responsive to determining that a total value of transactions that satisfy the eligibility criterion exceeds a threshold (claim 7); identifying a corporate account hosted on the exchange from which the reward currency is transferred (claim 8);  identifying a corporate account having sufficient assets to disburse the reward, wherein the corporate account is one of multiple corporate accounts hosted by multiple exchanges (claim 9); identifying a corporate account from which the reward currency was transferred  to the cardholder account; identifying a minimum balance threshold for the corporate wallet; determining that disbursement of the reward currency to the cardholder account resulted in total assets falling beneath the minimum balance threshold; and completing a purchase of reward currency to ensure that the total assets in the corporate account meets the minimum balance threshold (claim 10);  generating, in response to said calculating, a disbursement request that specifies an address for the cardholder account; and loading the disbursement request into a queue for processing (claim 11); wherein the disbursement requests in the queue are processed in batches based on available processing capability, reward currency type, and disbursement frequency (claim 12); wherein the reward currency is transferred to the cardholder account from a corporate account associated with a reward program, and wherein the method further comprises identifying the corporate account from amongst multiple corporate accounts based on an expected price to replace the reward currency to be transferred to the cardholder account (claim 14); wherein the reward currency is transferred to the cardholder account from a first corporate account associated with a rewards program, and wherein the method further comprises sending an instruction to an exchange to transfer reward currencies from a second corporate account associated with the rewards program to the first corporate account (claim 15); generating, in response to said calculating, a disbursement request that specifies an address for the cardholder account; loading the disbursement request into a queue for processing; and initiating a purchase of the reward currency to be transferred to the cardholder account (claim 16); further comprising: identifying a profile created by the cardholder during a registration procedure to discover a type of reward currency to be transferred to the cardholder account (claim 17); wherein said causing comprises sending an instruction to an exchange on which the cardholder account is hosted to transfer reward currency from a corporate account to the cardholder account and wherein  the method further comprises: verifying that the reward currency has been transferred by completing a call to the exchange (claim 18); verifying that the reward currency has been transferred by completing a call to a blockchain to request a number of confirmations, and ensuring that the number of confirmations exceeds a threshold value (claim 19); and indicating in a profile associated with the cardholder that the transfer was completed successfully in response to ensuring that the number of confirmations exceeds a threshold value (claim 20).
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims, including the dependent claims, include the additional elements of a processor, non-transitory computer readable medium, various application programming interfaces, cryptocurrency, first digital wallet/cardholder wallet, and second digital wallet/ corporate wallets. The processor, non-transitory computer readable medium, and various API’s are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computing components. The computer is merely used as a tool to perform the abstract idea. Further, the reward being cryptocurrency and being transferred between wallets is simply a general link to a particular field of use or technological environment (i.e. standard cryptocurrency environment). Thus, the additional elements do not impose any meaningful limits on practicing the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, the additional elements, including those of the dependent claims, amount to no more than mere instructions to apply the exception using generic computers and provide no more than a general link to a particular technological environment. 

Further using API’s to communicate between programs is well-understood, routine, and conventional at the time of the invention (See https://www.govtech.com/applications/Whats-an-API-and-Why-Do-You-Need-One.html - use of API’s to easily share information, and indicated the explosive growth of their use – 2014; https://blogs.mulesoft.com/biz/tech-ramblings-biz/what-are-apis-how-do-apis-work/  - numerous
types and uses of API’s – 2016; https://www.creativebloq.com/web-design/apis-developers-need-know-121518469 - 15 top API developers, 14k plus publicly available API’s, Google Maps API used in millions
of websites; - 2015) 

Additionally, the use of digital wallets for transferring and storing cryptocurrencies is well understood, routine, and conventional at the time of the invention (See https://web.archive.org/web/20150307041521/https://bitcoin.org/en/faq - common to use wallet to store, send, and receive bitcoin (cryptocurrency) – 2015; https://web.archive.org/web/20171121090136/https://note.moneylover.me/cryptocurrency-in-a-nutshell/ - buy or receive cryptocurrency using wallets including desktop wallets, online wallets, mobile wallets, paper wallets, and hardware wallets – 2017; https://www.coindesk.com/blockchain-most-popular-bitcoin-website-wallet - The number of registered bitcoin wallets jumped from 500,000 at the start of the month to 800,000 at the end and is now on its way to 1 million. These ‘My Wallet’ users engage in about 24,000 transactions daily, sending about 150,000 BTC in total. – 2013; https://tech.eu/features/1283/bitcoin-wallets/ - multiple popular wallets used for transacting bitcoin and cryptocurrencies – 2014;)
	As a result the claims are not eligible under 35 USC 101.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domokos (US 2019/0228461) in view of Swamidurai (US 2019/0325473) in view of Hamilton et al (US 2019/0236561) in view of Smith et al (US 2019/0349426) and in further view of Tietzen et al (US 2015/0220958)

As per claim 1:

Domokos teaches a computer implemented method comprising: integrating, via application programming interfaces (API), one or more of each of (i) financial institutions, (ii) cryptocurrency exchanges, (iii) payment processors, and (iv) digital wallets (paragraphs [0045], [0051]-[0060] In various embodiments, the API layer 190 may include common and/or dedicated APIs that allow various components of the omnichannel commerce platform 100 to receive data, including commerce data. In various embodiments, the API layer 190 may facilitate commerce data communications between the omnichannel layer 102, the data management and analytics layer 120, a set of merchants 150, a set of payment processors 152, a set of data customers 156, one or more commerce service providers 158, and/or a set of consumers 160.)  receiving, by a from a financial institution via a first API, data related to transactions between an individual and one or more third parties using a specialized payment card over a period of time (paragraphs [0045], [0051]-[0060] In various embodiments, the API layer 190 may include common and/or dedicated APIs that allow various components of the omnichannel determining {…}, a value of transactions using the specialized payment card associated with the individual that satisfies an eligibility criterion (paragraphs [0092], [0093] In various embodiments, a consumer 160 is incentivized by the omnichannel commerce platform 100 to perform one or more activities (e.g., via a mobile phone or other data processing system used by the consumer) by paying such consumer using a cryptocurrency and/or a cryptographic token. Such consumer activities may be rewarded with varying amounts of cryptocurrency and/or cryptographic tokens, depending on the type of action performed by the consumer and depending on the context of the action. In various embodiments, such consumer activities may include using a particular payment instrument to make a payment or transfer funds (e.g., choosing a particular credit card, such as a "Wells Fargo" credit card, a VISA credit card, a MasterCard ATM card, etc. The {…} indicate a modification to the claim language to show what is expressly taught by Domokos. As noted below, Domokos does not expressly teach normalizing the data. Normalization of data is addressed below in reference Tietzen.) identifying a profile associated with the individual, wherein the profile identifies (i) the specialized payment card, (ii) a cryptocurrencv, and (iii) a first digital wallet hosted on an exchange and associated with the individual;  (paragraph [0043], [0054], [0084] In one embodiment, the data management and analytics layer 120 comprises one or more data frameworks adapted to store, manage, analyze, and communicate to other components the omnichannel commerce platform 100 commerce data. In various embodiments, examples of personal data or PII of a consumer may include name, Cardholder Data, cryptocurrency data, cryptographic token data. In various embodiments, examples of Cardholder Data may include with respect to a payment card or other method of payment (e.g., credit card, ATM card, debit card, etc.) a Primary Account Number (i.e., a payment card number that identifies the card issuer and the particular cardholder account). In various embodiments, commerce data used, processed, updated, managed and/or stored by or through an omnichannel commerce platform, such as the omnichannel commerce platform 100 of FIG. 1, includes cryptocurrency data and/or cryptographic token data. In various embodiments, cryptocurrency data and/or cryptographic token data may include, a balance of loyalty credits available to that consumer denominated in a cryptocurrency and/or in a cryptographic token, a loyalty balance that would be credited to the consumer for completing that transaction where such balance is denominated in a cryptocurrency and/or in a cryptographic token, a digital wallet identifier, a blockchain identifier.) communicating with an exchange via a second API (paragraphs [0086], [0141], [0147] The reference teaches numerous API’s for various functionality including transactions with blockchains. The specific functionality will be addressed below.) 
Domokos does not expressly teach calculating a reward based on transactions, identifying a second wallet to transfer funds, or saving the information in a profile of the user.
Swamidurai teaches calculating a reward due to the individual based on the value of the transactions that satisfy the eligibility criterion  (paragraph [0024] For example, transaction network 101 may authorize and settle payment transactions; maintain transaction account member databases, accounts receivable databases, accounts payable databases, or the like; and issue reward points based on settled transactions (e.g., transaction account holders may earn a specified numbers of reward points based on the monetary value of each transaction, such as, for example, 1 reward point for each dollar of the transaction) identifying a second digital wallet associated with an amount of cryptocurrency sufficient to disburse the reward in the form of cryptocurrency (paragraph [0046]-[0052] In various embodiments, rewards portal 110 transmits the cryptocurrency redemption request to cryptocurrency exchange system 130 (step 410). Cryptocurrency exchange system 130 may parse the cryptocurrency redemption request to determine the type of cryptocurrency the user desires to redeem the reward points for. In various embodiments, cryptocurrency may be pre-purchased by transaction network 101. For example, transaction network 101 may complete an institutional bulk purchase of a cryptocurrency type before receiving the user's request. In various embodiments, cryptocurrency exchange system 130 determines whether there is pre-purchased cryptocurrency based on the cryptocurrency type (step 412) input by the user. For example, cryptocurrency exchange system 130 may query transaction network blockchain wallet 237 to determine whether there is pre-purchased cryptocurrency matching the selected cryptocurrency type. In response to determining in step 412 that there is pre-purchased cryptocurrency matching the specified cryptocurrency type, cryptocurrency exchange system 130 may transmit the cryptocurrency purchase request comprising the user blockchain wallet address and the transaction network blockchain wallet address.) sending, {….} a first instruction to the exchange to transfer the amount of the cryptocurrency from the second digital wallet to the first digital wallet as the reward (paragraph [0046]-[0052] In various embodiments, rewards portal 110 transmits the cryptocurrency redemption request to cryptocurrency exchange system 130 (step 410). Cryptocurrency exchange system 130 may parse the cryptocurrency redemption request to determine the type of cryptocurrency the user desires to redeem the reward points for. In various embodiments, cryptocurrency may be pre-purchased by transaction network 101. For example, transaction network 101 may complete an institutional bulk purchase of a cryptocurrency type before receiving the user's request. In various embodiments, cryptocurrency exchange system 130 determines whether there is pre-purchased cryptocurrency based on the cryptocurrency type (step 412) input by the user. For example, cryptocurrency exchange system 130 may query transaction network blockchain wallet 237 to determine whether there is pre-purchased cryptocurrency matching the selected cryptocurrency type. In response to determining in step 412 that there is pre-purchased cryptocurrency matching the specified cryptocurrency type, cryptocurrency exchange system 130 may transmit the cryptocurrency purchase request comprising the user blockchain wallet address and the transaction network blockchain wallet address. Examiner’s Comment: The {…} indicates a modification to the claim language to show what is taught by Swamidurai. The use of an API to contact an exchange is addressed above.) indicating in the profile that the transfer was completed successfully upon receiving an acknowledgement from the exchange in response to the call (paragraph [0052] In various embodiments, in response to the cryptocurrency redemption request being completed, cryptocurrency exchange system 130 stores the transaction link in rewards database 115 (step 420). Cryptocurrency exchange system 130 may store the transaction link as proof of the completed cryptocurrency redemption request. In that respect, a user may access rewards portal 110, via user terminal 105, to view completed cryptocurrency redemption requests and to access transaction links associated with each completed request.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include calculating a reward based on transactions, identifying a second wallet to transfer funds, or saving the information in a profile of the user as taught by Swamidurai in order to reward a user with cryptocurrency (paragraph [0015]) Further, calculating a reward based on transactions, identifying a second wallet to transfer funds, or saving the information in a profile is the use of known techniques used to improve similar devices/methods in the same way.
The combination does not expressly teach verifying the cryptocurrency has been transferred.
Hamilton teaches verifying that the amount of the cryptocurrency has been transferred to the first digital wallet by completing a call to the exchange through the second API (paragraph [0030] When it appears that the transaction can be completed in seconds or minutes (such as when Ethereum is being sold), the customer can remain at the POS terminal 120 and when the digital currency transaction manager 122, through the API 125, receives confirmation that the amount of Ethereum was received in the wallet account 130 from the exchange 110, the digital currency transaction manager 122 causes the currency acceptor and dispenser 123 to dispense the government-backed funds in the amount for the transaction from the POS terminal 120.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include verifying the cryptocurrency was transferred as taught by Hamilton in order to determine that the funds have been successfully transferred. Further, verifying that funds were transferred is the use of a known technique used to improve similar devices/methods in the same way. 

Smith teaches determining a balance of a pre-funded account, the balance indicating a total amount of cryptocurrency utilized for funding the cryptocurrency rewards platform (paragraphs [1238] As used herein wallets may refer to any store of value and may include bitcoin wallets, ethereum wallets, and google wallets. A floating service may also include specific forms of funding other than a wallet such as payment services similar to and including PayPal and Visa online services. The creation of the floating service at block 17102 may include the assigning of funding rules for the floating service. In an example, rules for the floating service may include funding triggers that would cause a wallet to be refilled or not refilled. In an example, one setting could include an automatic refill or top-up of the wallet by a preselected amount by a user in response to a detection that a balance of the wallet has passed below a threshold. The floating service owner may choose to indicate a rule for the floating service that indicates that the floating service may cease to execute if the floating service reaches a zero value point in an associated wallet or if a negative value generation rate is detected.) and completing, by the processor, a purchase of a second amount of the cryptocurrency to replace the amount of crytpocurency transferred to the first digital wallet (paragraphs [1238] As used herein wallets may refer to any store of value and may include bitcoin wallets, ethereum wallets, and google wallets. A floating service may also include specific forms of funding other than a wallet such as payment services similar to and including PayPal and Visa online services. The creation of the floating service at block 17102 may include the assigning of funding rules for the floating service. In an example, rules for the floating service may include funding triggers that would cause a wallet to be refilled or not refilled. In an example, one setting could include an automatic refill or top-up of the wallet by a preselected amount by a user in response to a detection that a balance of the wallet has passed below a threshold. The floating service owner may choose to indicate a rule for the floating service that indicates that the floating service may cease to execute if the floating service reaches a zero value point in an associated wallet or if a negative value generation rate is detected.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include replacing transferred funds as taught by Smith in order to ensure there are at least a minimum amount of 
The combination does not expressly teach normalizing the transaction data.
Tietzen teaches normalizing the data related to transactions using the specialized payment card over the period of time (paragraphs [0144], [0224] Transaction data and cardholder data may be transmitted to loyalty system 26 from time to time, e.g., as new transactions are conducted or as new cards are issued. Data may be transmitted accordingly to a predetermined schedule, e.g., hourly, daily, weekly, etc. Database 32 may maintain a copy of cardholder and transaction data 70, or may contain separate data. Data scrub utility 56 may normalize, scrub, convert and perform other operations on data received from card issuer system 38.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include normalizing data as taught Tietzen in order to remove redundant data, get rid of data anomalies that can make data analysis more complicated, optimize storage space, and reduce delay and complexity. Further, normalizing data is the use of a known technique used to improve similar devices/methods in the same way.

Domokos, Swamidurai, Hamilton, Smith, and Tietzen teach the limitations of claim 1. As per claim 2:

Swamidurai further teaches wherein said completing step further comprises: sending, via the second API, a second instruction to the exchange to purchase the second amount of cryptocurrency for storage in the second digital wallet (paragraphs [0034], [0046], [0049]  For example, transaction network 101 may complete an institutional bulk purchase of a cryptocurrency type prior to receiving the user's redemption request. In that regard, the pre-purchased cryptocurrency can be used to complete the user's redemption request.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include sending cryptocurrency to a wallet as taught by Swamidurai in order to store cryptocurrency for future uses such as redeeming reward requests for cryptocurrency (paragraph [0034]). Further, sending 

Domokos, Swamidurai, Hamilton, Smith, and Tietzen teach the limitations of claim 1. As per claim 3:

Swamidurai further teaches wherein the instruction specifies a first address of the first digital wallet, a second address of the second digital wallet, and the amount of the cryptocurrency to be transferred from the second digital wallet to the first digital wallet (paragraphs [0048], [0050] Cryptocurrency exchange system 130 may also calculate a pre-purchased cryptocurrency amount based on the reward points redemption amount. For example, one reward point may calculated as being one U.S. dollar, two U.S. dollars, etc. Based on the monetary value of the reward points redemption amount, cryptocurrency exchange system 130 may use the current market price of the cryptocurrency type to calculate the pre-purchased cryptocurrency amount. Exchange API 170 completes the cryptocurrency purchase request and writes the transfer data to blockchain network 160 (step 416). In response to cryptocurrency exchange system 130 transmitting the cryptocurrency purchase request comprising the user blockchain wallet address and the transaction network blockchain wallet address (e.g., determining in step 412 that there is pre-purchased cryptocurrency matching the specified cryptocurrency type), exchange API 170 may complete the cryptocurrency purchase request by initiating a transfer of the pre-purchased cryptocurrency amount from the transaction network blockchain wallet address to the user blockchain wallet address.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include transferring an amount of cryptocurrency between wallets as taught by Swamidurai in order to provide a user with cryptocurrency as a reward (paragraph [0034]). Further, transferring an amount of cryptocurrency between wallets is the use of known techniques used to improve similar devices/methods in the same way.

Domokos, Swamidurai, Hamilton, Smith, and Tietzen teach the limitations of claim 2. As per claim 4:

Swamidurai further teaches wherein the first and second digital wallets are hosted on different exchanges and wherein said completing comprises: sending, via a third API, an instruction to a second exchange to purchase the second amount cryptocurrency for transfer to the second digital wallet which is hosted on the second exchange (paragraphs [0031] For example, exchange API 170 may comprise a cryptocurrency exchange such as BITSTAMP.RTM., BITSQUARE.RTM., CEX.IO.RTM., COINBASE.RTM., Coinsquare, Gemini, Kraken, POLONIEX.RTM., and/or any other desired cryptocurrency exchange. Although the present disclosure references exchange API 170, it should be understood that principles of the present disclosure may be applied to a system having any suitable number of cryptocurrency networks, exchange APIs, or the like interconnected to transaction network 101, and system 100 may be scaled to connect any suitable or desired number of exchange APIs)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include multiple exchange networks as taught by Swamidurai in order to provide a user with cryptocurrency as a reward (paragraph [0034]). Further, transferring an amount of cryptocurrency between wallets is the use of known techniques used to improve similar devices/methods in the same way.


Claims 5, 6, 8, 9, 10, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domokos (US 2019/0228461) in view of Swamidurai (US 2019/0325473) and in further view of Tietzen et al (US 2015/0220958) in view of Smith et al (US 2019/0349426)

As per claim 5:

 Domokos teaches A non-transitory computer-readable medium with instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising: a computer implemented method comprising: integrating, via application programming interfaces (API), one or more of each of (i) financial institutions, (ii) cryptocurrency exchanges, (iii) payment processors, and (iv) digital wallets paragraphs [0045], [0051]-[0060] In various embodiments, the API layer 190 may include common and/or dedicated APIs that allow various components of the omnichannel commerce platform 100 to receive data, including commerce data. In various embodiments, the API layer 190 may facilitate commerce data communications between the omnichannel layer 102, the data management and analytics layer 120, a set of merchants 150, a set of payment processors 152, a set of data customers 156, one or more commerce service providers 158, and/or a set of consumers 160.) receiving, by the cryptocurrency rewards platform and via a first API from a financial institution, data related to transactions completed by a cardholder using a payment card over a period of time; (paragraphs [0045], [0051]-[0060] In various embodiments, the API layer 190 may include common and/or dedicated APIs that allow various components of the omnichannel commerce platform 100 to receive data, including commerce data. In various embodiments, the API layer 190 may facilitate commerce data communications between the omnichannel layer 102, the data management and analytics layer 120, a set of merchants 150, a set of payment processors 152, a set of data customers 156, one or more commerce service providers 158, and/or a set of consumers 160. In various embodiments, commerce data refers to data that is used to initiate, conduct, process, facilitate, analyze and/or otherwise manage commerce transactions, data that is produced in the course of commerce transactions, and/or data that is otherwise produced based on commerce transactions. In various embodiments, commerce data may be, or may include, raw data (e.g., SKU-level data, transaction data (e.g., prices and number of items purchased, etc.), Cardholder Data (e.g., as defined by PCI DSS Standards), and other such specific data. In various embodiments, examples of Cardholder Data may include with respect to a payment card or other method of payment (e.g., credit card, ATM card, debit card, etc.) a Primary Account Number (i.e., a payment card number that identifies the card issuer and the particular cardholder account), a Card Verification Code (Card Security Code), a cardholder name, an expiration date and/or service code, and/or Sensitive Authentication Data (e.g., security-related information, card validation codes or values, full track data from a magnetic stripe or from a chip, a pin number), and other such types of information (e.g., as defined by PCI DSS Standards or in determining, by the cryptocurrency rewards platform, {…} a value of transactions among the transactions completed by the cardholder that satisfy an eligibility criterion; (paragraphs [0092], [0093] In various embodiments, a consumer 160 is incentivized by the omnichannel commerce platform 100 to perform one or more activities (e.g., via a mobile phone or other data processing system used by the consumer) by paying such consumer using a cryptocurrency and/or a cryptographic token. Such consumer activities may be rewarded with varying amounts of cryptocurrency and/or cryptographic tokens, depending on the type of action performed by the consumer and depending on the context of the action. In various embodiments, such consumer activities may include using a particular payment instrument to make a payment or transfer funds (e.g., choosing a particular credit card, such as a "Wells Fargo" credit card, a VISA credit card, a MasterCard ATM card, etc. The {…} indicate a modification to the claim language to show what is expressly taught by Domokos. As noted below, Domokos does not expressly teach normalizing the data. Normalization of data is addressed below in reference Tietzen.) identifying, by the cryptocurrency rewards platform, a profile created by the cardholder during a registration procedure, wherein the profile identifies (i) the payment card, (ii) a cryptocurrency, and (iii) a cardholder wallet hosted on an exchange and associated with the cardholder (paragraph [0043], [0054], [0084] In one embodiment, the data management and analytics layer 120 comprises one or more data frameworks adapted to store, manage, analyze, and communicate to other components the omnichannel commerce platform 100 commerce data. In various embodiments, examples of personal data or PII of a consumer may include name, Cardholder Data, cryptocurrency data, cryptographic token data. In various embodiments, examples of Cardholder Data may include with respect to a payment card or other method of payment (e.g., credit card, ATM card, debit card, etc.) a Primary Account Number (i.e., a payment card number that identifies the card issuer and the particular cardholder account). In various embodiments, commerce data used, processed, updated, managed and/or stored by or through an omnichannel commerce platform, such as the omnichannel commerce platform 100 of FIG. 1, includes cryptocurrency data and/or cryptographic token data. In various embodiments, commerce data used, processed, updated, managed and/or stored by or through an omnichannel commerce platform, such as the omnichannel commerce platform 100 of FIG. 1, includes cryptocurrency data and/or cryptographic token data. In various embodiments, cryptocurrency data and/or via a second API (paragraphs [0086], [0141], [0147] The reference teaches numerous API’s for various functionality including transactions with blockchains. The specific functionality will be addressed below.) 
Domokos does not expressly teach calculating a reward based on transactions or transferring funds from a second wallet as a reward.
Swamidurai teaches calculating, by the cryptocurrency rewards platform, a reward due to the cardholder based on (i) the value and (ii) a rewards criterion (paragraph [0024] For example, transaction network 101 may authorize and settle payment transactions; maintain transaction account member databases, accounts receivable databases, accounts payable databases, or the like; and issue reward points based on settled transactions (e.g., transaction account holders may earn a specified numbers of reward points based on the monetary value of each transaction, such as, for example, 1 reward point for each dollar of the transaction)and sending, by the cryptocurrency reward platform, {…} an instruction to the exchange to transfer an amount of the cryptocurrency to the cardholder wallet as the reward. (paragraph [0046]-[0052] In various embodiments, rewards portal 110 transmits the cryptocurrency redemption request to cryptocurrency exchange system 130 (step 410). Cryptocurrency exchange system 130 may parse the cryptocurrency redemption request to determine the type of cryptocurrency the user desires to redeem the reward points for. In various embodiments, cryptocurrency may be pre-purchased by transaction network 101. For example, transaction network 101 may complete an institutional bulk purchase of a cryptocurrency type before receiving the user's request. In various embodiments, cryptocurrency exchange system 130 determines whether there is pre-purchased cryptocurrency based on the cryptocurrency type (step 412) input by the user. For example, cryptocurrency exchange system 130 may query transaction network blockchain wallet 237 to determine whether there is pre-purchased cryptocurrency matching the selected cryptocurrency type. In response to determining in step 412 that there is pre-purchased cryptocurrency matching the specified cryptocurrency Examiner’s Comment: The {…} indicates a modification to the claim language to show what is taught by Swamidurai. The use of an API to contact an exchange is addressed above.) applying, by the cryptocurrency reward platform and in response to the instruction to transfer the amount of cryptocurrency to the cardholder, the amount of cryptocurrency to the cardholder wallet (paragraph [0046]-[0052] In response to determining in step 412 that there is pre-purchased cryptocurrency matching the specified cryptocurrency type, cryptocurrency exchange system 130 may transmit the cryptocurrency purchase request comprising the user blockchain wallet address and the transaction network blockchain wallet address. Exchange API 170 may complete the cryptocurrency purchase request by initiating a transfer of the pre-purchased cryptocurrency amount from the transaction network blockchain wallet address to the user blockchain wallet address.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include calculating a reward based on transactions, identifying a second wallet to transfer funds, or saving the information in a profile of the user as taught by Swamidurai in order to reward a user with cryptocurrency (paragraph [0015]) Further, calculating a reward based on transactions, identifying a second wallet to transfer funds, or saving the information in a profile is the use of known techniques used to improve similar devices/methods in the same way.
The combination does not expressly teach normalizing the transaction data.
Tietzen teaches normalizing, by the cryptocurrency rewards platform, the data related to transactions completed by the cardholder over the period of time (paragraphs [0144], [0224] Transaction data and cardholder data may be transmitted to loyalty system 26 from time to time, e.g., as new transactions are conducted or as new cards are issued. Data may be transmitted accordingly to a predetermined schedule, e.g., hourly, daily, weekly, etc. Database 32 may maintain a copy of cardholder and transaction data 70, or may contain separate data. Data scrub utility 56 may normalize, scrub, convert and perform other operations on data received from card issuer system 38.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include normalizing data as taught Tietzen in order to remove redundant data, get rid of data anomalies that can 
The combination does not expressly teach replacing transferred amounts of cryptocurrency.
Smith teaches determining, by the cryptocurrency rewards platform, a balance of a pre-funded account, the balance indicating a total amount of cryptocurrency utilized for funding the cryptocurrency rewards platform (paragraphs [1238] As used herein wallets may refer to any store of value and may include bitcoin wallets, ethereum wallets, and google wallets. A floating service may also include specific forms of funding other than a wallet such as payment services similar to and including PayPal and Visa online services. The creation of the floating service at block 17102 may include the assigning of funding rules for the floating service. In an example, rules for the floating service may include funding triggers that would cause a wallet to be refilled or not refilled. In an example, one setting could include an automatic refill or top-up of the wallet by a preselected amount by a user in response to a detection that a balance of the wallet has passed below a threshold. The floating service owner may choose to indicate a rule for the floating service that indicates that the floating service may cease to execute if the floating service reaches a zero value point in an associated wallet or if a negative value generation rate is detected.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include replacing transferred funds as taught by Smith in order to ensure there are at least a minimum amount of funds available for transactions. Further, refilling balances in an account is the use of a known technique used to improve similar devices/methods in the same way. 


Domokos, Swamidurai, Tietzen, and Smith teach the limitations of claim 5. As per claim 6:

Domokos teaches providing a user with rewards such as cryptocurrency for transactions using a specified credit card (paragraphs [0045], [0051]-[0060]) on a daily basis based on a value of transactions completed by the cardholder in each period (paragraph [0093] In various embodiments, Examiner’s Comment: In the case where claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. The ranges for providing such services disclosed in the reference cover performing the operations instantly, during, after, at later times, and at regular intervals. “Daily” would fall within the scope of regular intervals. One of ordinary skill in the art understands that one could provide such services at any desired time interval and that there are known tradeoffs for doing so with advantages and disadvantages. Proving the currency instantly, in a short time frame, or daily allow a user to receive the rewards more quickly but can cost the system computing resources by being available to so often. Conversely, batch processing or processing the currency weekly or monthly for example provides a method of processing large amounts of data without occupying key computing resources however the user would not have access to the currency right away. Further, providing such operations daily would be obvious to try in light of the prior art since it is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success as one of ordinary skill in the art is aware of the advantages and disadvantages of processing information at different intervals.)
Swamidurai teaches wherein the operations further comprise to periodically executing the instructions such that varying amounts of the {reward points} are disbursed to the cardholder (paragraph [0024] receiving reward points for transactions such as 1 point for each dollar spent)


Domokos, Swamidurai, Tietzen, and Smith teach the limitations of claim 5. As per claim 8:

Swamidurai further teaches wherein the operations further comprise: identifying a corporate wallet hosted on the exchange from which the cryptocurrency is transferred (paragraph [0046]-
It would have been obvious to one of ordinary skill in the art at the time of the invention to include identifying a second wallet to transfer funds as taught by Swamidurai in order to reward a user with cryptocurrency (paragraph [0015]) Further identifying a second wallet to transfer funds is the use of known techniques used to improve similar devices/methods in the same way.

Domokos, Swamidurai, Tietzen, and Smith teach the limitations of claim 5. As per claim 9:

Swamidurai further teaches wherein the operations further comprise: identifying a corporate wallet having sufficient assets to disburse the reward, wherein the corporate wallet is one of multiple corporate wallets hosted by multiple exchanges (paragraphs [0031], [0046]-[0052] For example, exchange API 170 may comprise a cryptocurrency exchange such as BITSTAMP.RTM., BITSQUARE.RTM., CEX.IO.RTM., COINBASE.RTM., Coinsquare, Gemini, Kraken, POLONIEX.RTM., and/or any other desired cryptocurrency exchange. Although the present disclosure references exchange API 170, it should be understood that principles of the present disclosure may be applied to a system having any suitable number of cryptocurrency networks, exchange APIs, or the like interconnected to 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include multiple exchange networks as taught by Swamidurai in order to provide a user with cryptocurrency as a reward (paragraph [0034]). Further, transferring an amount of cryptocurrency between wallets is the use of known techniques used to improve similar devices/methods in the same way.


Domokos, Swamidurai, Tietzen, and Smith teach the limitations of claim 5. As per claim 10:

Smith further teaches wherein the operations further comprise: identifying a corporate wallet from which the cryptocurrency was transferred to the cardholder wallet; identifying a minimum balance threshold for the corporate wallet; determining that disbursement of the cryptocurrency to the cardholder wallet resulted in total assets falling beneath the minimum balance threshold; and completing a purchase of cryptocurrency to ensure that the total assets in the corporate wallet meets the minimum balance threshold.  (paragraphs [1238] As used herein 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include replacing transferred funds as taught by Smith in order to ensure there are at least a minimum amount of funds available for transactions. Further, refilling balances in an account is the use of a known technique used to improve similar devices/methods in the same way. 


As per claim 13:

Domokos teaches A computer-implemented method comprising: integrating, via application programming interfaces (API), one or more of each of (i) financial institutions, (ii) cryptocurrency exchanges, (iii) payment processors, and (iv) digital wallets (paragraphs [0045], [0051]-[0060] In various embodiments, the API layer 190 may include common and/or dedicated APIs that allow various components of the omnichannel commerce platform 100 to receive data, including commerce data. In various embodiments, the API layer 190 may facilitate commerce data communications between the omnichannel layer 102, the data management and analytics layer 120, a set of merchants 150, a set of payment processors 152, a set of data customers 156, one or more commerce service providers 158, and/or a set of consumers 160.) identifying, by the cryptocurrency rewards platform, transactions completed by a cardholder using a given payment card by examining data acquired from a payment processor responsible for facilitating the transactions; (paragraphs [0045], [0051]-[0060], [0092], [0093] In various embodiments, the API layer 190 may include common and/or dedicated APIs that allow various components of the omnichannel commerce platform 100 to receive data, including commerce data. In various embodiments, the API layer 190 may facilitate commerce data communications between the omnichannel layer 102, the data management and analytics layer 120, a set of merchants 150, a set of payment processors 152, a set of data customers 156, one or more commerce service providers 158, and/or a set of consumers 160. In various embodiments, commerce data refers to data that is used to initiate, conduct, process, facilitate, analyze and/or otherwise manage commerce transactions, data that is produced in the course of commerce transactions, and/or data that is otherwise produced based on commerce transactions. In various embodiments, commerce data may be, or may include, raw data (e.g., SKU-level data, transaction data (e.g., prices and number of items purchased, etc.), Cardholder Data (e.g., as defined by PCI DSS Standards), and other such specific data. In various embodiments, examples of Cardholder Data may include with respect to a payment card or other method of payment (e.g., credit card, ATM card, debit card, etc.) a Primary Account Number (i.e., a payment card number that identifies the card issuer and the particular cardholder account), a Card Verification Code (Card Security Code), a cardholder name, an expiration date and/or service code, and/or Sensitive Authentication Data (e.g., security-related information, card validation codes or values, full track data from a magnetic stripe or from a chip, a pin number), and other such types of information (e.g., as defined by PCI DSS Standards or in other legislation or regulations). In various embodiments, a consumer 160 is incentivized by the omnichannel commerce platform 100 to perform one or more activities (e.g., via a mobile phone or other data processing system used by the consumer) by paying such consumer using a cryptocurrency and/or a cryptographic token. Such consumer activities may be rewarded with varying amounts of cryptocurrency and/or cryptographic tokens, depending on the type of action performed by the consumer and depending on the context of the action. In various embodiments, such consumer activities may include using a particular payment instrument to make a payment or transfer funds (e.g., choosing a particular credit card, such as a "Wells Fargo" credit card, a VISA credit card, a MasterCard ATM card, etc.)) {providing cryptocurrency rewards” occurs on a daily basis (paragraph [0093] In various embodiments, a consumer's account may be credited in full or in part with Examiner’s Comment: In the case where claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. (See MPEP 2144.05 I.) The ranges for providing such services disclosed in the reference cover performing the operations instantly, during, after, at later times, and at regular intervals. “Daily” would fall within the scope of regular intervals. One of ordinary skill in the art understands that one could provide such services at any desired time interval and that there are known tradeoffs for doing so with advantages and disadvantages. Proving the currency instantly, in a short time frame, or daily allow a user to receive the rewards more quickly but can cost the system computing resources by being available to so often. Conversely, batch processing or processing the currency weekly or monthly for example provides a method of processing large amounts of data without occupying key computing resources however the user would not have access to the currency right away. Further, providing such operations daily would be obvious to try in light of the prior art since it is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success as one of ordinary skill in the art is aware of the advantages and disadvantages of processing information at different intervals.)

Domokos does not expressly teach calculating a reward based on transactions or transferring funds from a second wallet as a reward.
Swamidurai teaches calculating, by the cryptocurrency rewards platform, {…} a reward due to the cardholder for using the given payment card based on a total value of the transactions completed by the cardholder using the given payment card; (paragraph [0024] For example, transaction network 101 may authorize and settle payment transactions; maintain transaction account member databases, accounts receivable databases, accounts payable databases, or the like; and issue reward points based on settled transactions (e.g., transaction account holders may earn a specified  and causing, by the cryptocurrency rewards platform, cryptocurrency to be transferred to a cardholder wallet associated with the cardholder as the reward {…} (paragraph [0046]-[0052] In various embodiments, rewards portal 110 transmits the cryptocurrency redemption request to cryptocurrency exchange system 130 (step 410). Cryptocurrency exchange system 130 may parse the cryptocurrency redemption request to determine the type of cryptocurrency the user desires to redeem the reward points for. In various embodiments, cryptocurrency may be pre-purchased by transaction network 101. For example, transaction network 101 may complete an institutional bulk purchase of a cryptocurrency type before receiving the user's request. In various embodiments, cryptocurrency exchange system 130 determines whether there is pre-purchased cryptocurrency based on the cryptocurrency type (step 412) input by the user. For example, cryptocurrency exchange system 130 may query transaction network blockchain wallet 237 to determine whether there is pre-purchased cryptocurrency matching the selected cryptocurrency type. In response to determining in step 412 that there is pre-purchased cryptocurrency matching the specified cryptocurrency type, cryptocurrency exchange system 130 may transmit the cryptocurrency purchase request comprising the user blockchain wallet address and the transaction network blockchain wallet address. The {…} indicate a change to the claim language. Limitations regarding providing the reward on a daily basis are addressed above.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include calculating a reward based on transactions or identifying a second wallet to transfer funds, as taught by Swamidurai in order to reward a user with cryptocurrency (paragraph [0015]) Further, calculating a reward based on transactions or identifying a second wallet to transfer funds is the use of known techniques used to improve similar devices/methods in the same way.
The combination does not expressly teach normalizing the transaction data.
Tietzen teaches normalizing, by the cryptocurrency rewards platform, data relating to the transaction completed by the cardholder (paragraphs [0144], [0224] Transaction data and cardholder 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include normalizing data as taught Tietzen in order to remove redundant data, get rid of data anomalies that can make data analysis more complicated, optimize storage space, and reduce delay and complexity. Further, normalizing data is the use of a known technique used to improve similar devices/methods in the same way.
The combination does not expressly teach replacing transferred amounts of cryptocurrency.
Smith teaches calculating, by the cryptocurrency rewards platform, a balance of a pre-funded account, the balance indicating a total amount of cryptocurrency utilized for funding the cryptocurrency rewards platform (paragraphs [1238] As used herein wallets may refer to any store of value and may include bitcoin wallets, ethereum wallets, and google wallets. A floating service may also include specific forms of funding other than a wallet such as payment services similar to and including PayPal and Visa online services. The creation of the floating service at block 17102 may include the assigning of funding rules for the floating service. In an example, rules for the floating service may include funding triggers that would cause a wallet to be refilled or not refilled. In an example, one setting could include an automatic refill or top-up of the wallet by a preselected amount by a user in response to a detection that a balance of the wallet has passed below a threshold. The floating service owner may choose to indicate a rule for the floating service that indicates that the floating service may cease to execute if the floating service reaches a zero value point in an associated wallet or if a negative value generation rate is detected.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include replacing transferred funds as taught by Smith in order to ensure there are at least a minimum amount of funds available for transactions. Further, refilling balances in an account is the use of a known technique used to improve similar devices/methods in the same way. 
Domokos, Swamidurai, Tietzen, and Smith teach the limitations of claim 13. As per claim 15:

Swamidurai further teaches wherein the cryptocurrency is transferred to the cardholder wallet from a first corporate wallet associated with a rewards program, paragraph [0046]-[0052] In various embodiments, rewards portal 110 transmits the cryptocurrency redemption request to cryptocurrency exchange system 130 (step 410). Cryptocurrency exchange system 130 may parse the cryptocurrency redemption request to determine the type of cryptocurrency the user desires to redeem the reward points for. In various embodiments, cryptocurrency may be pre-purchased by transaction network 101. For example, transaction network 101 may complete an institutional bulk purchase of a cryptocurrency type before receiving the user's request. In various embodiments, cryptocurrency exchange system 130 determines whether there is pre-purchased cryptocurrency based on the cryptocurrency type (step 412) input by the user. For example, cryptocurrency exchange system 130 may query transaction network blockchain wallet 237 to determine whether there is pre-purchased cryptocurrency matching the selected cryptocurrency type. In response to determining in step 412 that there is pre-purchased cryptocurrency matching the specified cryptocurrency type, cryptocurrency exchange system 130 may transmit the cryptocurrency purchase request comprising the user blockchain wallet address and the transaction network blockchain wallet address.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include identifying a second wallet to transfer funds as taught by Swamidurai in order to reward a user with cryptocurrency (paragraph [0015]) Further, identifying a second wallet to transfer funds is the use of known techniques used to improve similar devices/methods in the same way.
Smith further teaches and wherein the method further comprises: sending an instruction to an exchange to transfer cryptocurrency from a second corporate wallet associated with the rewards program to the first corporate wallet. (paragraphs [1238] As used herein wallets may refer to any store of value and may include bitcoin wallets, ethereum wallets, and google wallets. A floating service may also include specific forms of funding other than a wallet such as payment services similar to and including PayPal and Visa online services. The creation of the floating service at block 17102 may include the assigning of funding rules for the floating service. In an example, rules for the floating service 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include replacing transferred funds as taught by Smith in order to ensure there are at least a minimum amount of funds available for transactions. Further, refilling balances in an account is the use of a known technique used to improve similar devices/methods in the same way. 


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domokos (US 2019/0228461) in view of Swamidurai (US 2019/0325473) in view of Tietzen et al (US 2015/0220958) in view of Smith et al (US 2019/0349426) in view of Baird et al (US 2013/0262214)

Domokos, Swamidurai, Tietzen, and Smith teach the limitations of claim 5. As per claim 7:

The combination does not expressly teach providing a user with a reward when a total exceeds a threshold.
Baird teaches wherein the operations further comprise executing the instructions responsive to determining that the total value of transactions that satisfy the eligibility criterion exceeds a threshold (paragraph [0005], [0010] In yet another embodiment, determining a reward amount of the transaction amount comprises adding the transaction amount to a spending history of the account holder in the merchant profile to generate a total transaction amount; determining whether the total transaction amount exceeds a merchant reward threshold of the merchant profile; and applying a status level rebate or discount as the reward amount in response to determining that the total transaction amount exceeds the merchant rebate or discount threshold.)
.


Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domokos (US 2019/0228461) in view of Swamidurai (US 2019/0325473) in view of Tietzen et al (US 2015/0220958) in view of Smith et al (US 2019/0349426 in view of Redford et al (US 2004/0054590)

Domokos, Swamidurai, Tietzen, and Smith teach the limitations of claim 5. As per claim 11:

Swamidurai further teaches generating, in response to said calculating, a disbursement request that specifies an address for the cardholder wallet (paragraphs [0047], [0048] In various embodiments, cryptocurrency exchange system 130 transmits a cryptocurrency purchase request to exchange API 170 (step 414). Cryptocurrency exchange system 130 may select the exchange API to transmit the cryptocurrency purchase request based on the cryptocurrency type specified by the user (e.g., to ensure that the exchange API corresponds to a cryptocurrency type that the user desires to receive). In response to determining in step 412 that there is pre-purchased cryptocurrency matching the specified cryptocurrency type, cryptocurrency exchange system 130 may transmit the cryptocurrency purchase request comprising the user blockchain wallet address and the transaction network blockchain wallet address.) 
The combination does not expressly teach using a queue to process requests.
Redford teaches loading the disbursement request into a queue for processing (paragraph [0034] At 52, the CAD 16 stores the processed reward and transaction results in a report queue or batch. Contents of the report queue or batch are periodically uploaded to the reward host 12 for reporting and tabulation.)


Domokos, Swamidurai, Tietzen, and Smith teach the limitations of claim 13. As per claim 16:

Swamidurai further teaches generating, in response to said calculating, a disbursement request that specifies an address for the cardholder wallet (paragraphs [0047], [0048] In various embodiments, cryptocurrency exchange system 130 transmits a cryptocurrency purchase request to exchange API 170 (step 414). Cryptocurrency exchange system 130 may select the exchange API to transmit the cryptocurrency purchase request based on the cryptocurrency type specified by the user (e.g., to ensure that the exchange API corresponds to a cryptocurrency type that the user desires to receive). In response to determining in step 412 that there is pre-purchased cryptocurrency matching the specified cryptocurrency type, cryptocurrency exchange system 130 may transmit the cryptocurrency purchase request comprising the user blockchain wallet address and the transaction network blockchain wallet address.) and initiating a purchase of the cryptocurrency to be transferred to the cardholder wallet (paragraph [0049], [0050] In response to determining in step 412 that there is not pre-purchased cryptocurrency matching the specified cryptocurrency type, cryptocurrency exchange system 130 may transmit the cryptocurrency purchase request comprising a fiat currency value and the user blockchain wallet address. In response to cryptocurrency exchange system 130 transmitting the cryptocurrency purchase request comprising a fiat currency value and the user blockchain wallet address (e.g., determining in step 412 that there is not pre-purchased cryptocurrency matching the specified cryptocurrency type), exchange API 170 may complete the cryptocurrency purchase request by exchanging the fiat currency value for a cryptocurrency amount and transferring the cryptocurrency amount to the user blockchain wallet address.)
The combination does not expressly teach using a queue to process requests.
loading the disbursement request into a queue for processing (paragraph [0034] At 52, the CAD 16 stores the processed reward and transaction results in a report queue or batch. Contents of the report queue or batch are periodically uploaded to the reward host 12 for reporting and tabulation.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a processing queue as taught by Redford in order to periodically process requests for reporting and tabulation (paragraph [0034]). Further a processing queue is the use of a known technique used to improve similar devices/methods in the same way.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domokos (US 2019/0228461) in view of Swamidurai (US 2019/0325473) in view of Tietzen et al (US 2015/0220958) in view of Smith et al (US 2019/0349426 in view of Redford et al (US 2004/0054590) in view of Chandraghatgi et al (US 2012/0284266)

Domokos, Swamidurai, Tietzen, Smith and Redford teach the limitations of claim 11. As per claim 12:

Swamidurai further teaches {processing rewards based on} cryptocurrency type, (paragraphs [0047], [0048] In various embodiments, cryptocurrency exchange system 130 transmits a cryptocurrency purchase request to exchange API 170 (step 414). Cryptocurrency exchange system 130 may select the exchange API to transmit the cryptocurrency purchase request based on the cryptocurrency type specified by the user (e.g., to ensure that the exchange API corresponds to a cryptocurrency type that the user desires to receive). In response to determining in step 412 that there is pre-purchased cryptocurrency matching the specified cryptocurrency type, cryptocurrency exchange system 130 may transmit the cryptocurrency purchase request comprising the user blockchain wallet address and the transaction network blockchain wallet address.) 
The combination does not expressly teach processing requests in a batch based on a frequency.
wherein the operations further comprise processing disbursement requests in the queue in batches based on, and disbursement frequency (paragraph [0034] At 50, upon receiving the confirmation, the OPE 18 forwards the processed reward and transaction results to the CAD 16. At 52, the CAD 16 stores the processed reward and transaction results in a report queue or batch. Contents of the report queue or batch are periodically uploaded to the reward host 12 for reporting and tabulation.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a processing queue as taught by Redford in order to periodically process requests for reporting and tabulation (paragraph [0034]). Further a processing queue is the use of a known technique used to improve similar devices/methods in the same way.
The combination does not expressly teach processing requests based on available processing capablility.
Chandraghatgi teaches {processing requests based on} available processing capability (paragraph [0027] In one embodiment, data structures are processed in batch while a server is offline or during low-traffic periods. Some servers are less busy during late night hours, or the server may go offline temporarily. During this time, newly added web objects can be added to a data structure. Once the server returns to a live status, new objects can be cached until the next batch processing.)
It would have been obvious to one of ordinary skill in the art to include processing requests based on available processing capability as taught by Chandraghatgi in order to prevent congestion by processing during low traffic periods. Further, processing tasks based on available processing capability is the use of a known technique used to improve similar devices/methods in the same way.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domokos (US 2019/0228461) in view of Swamidurai (US 2019/0325473) in view of Tietzen et al (US 2015/0220958)  in view of Smith et al (US 2019/0349426) in view of https://crowdsourcingweek.com/blog/bitcoin-exchange-comparison/ hereafter “Bitcoin Exchange Comparison” - 2017

Domokos, Swamidurai, Tietzen, and Smith teach the limitations of claim 13. As per claim 14:

Swamidurai teaches wherein the cryptocurrency is transferred to the cardholder wallet from a corporate wallet associated with a rewards program, (paragraph [0046]-[0052] In various embodiments, rewards portal 110 transmits the cryptocurrency redemption request to cryptocurrency exchange system 130 (step 410). Cryptocurrency exchange system 130 may parse the cryptocurrency redemption request to determine the type of cryptocurrency the user desires to redeem the reward points for. In various embodiments, cryptocurrency may be pre-purchased by transaction network 101. For example, transaction network 101 may complete an institutional bulk purchase of a cryptocurrency type before receiving the user's request. In various embodiments, cryptocurrency exchange system 130 determines whether there is pre-purchased cryptocurrency based on the cryptocurrency type (step 412) input by the user. For example, cryptocurrency exchange system 130 may query transaction network blockchain wallet 237 to determine whether there is pre-purchased cryptocurrency matching the selected cryptocurrency type. In response to determining in step 412 that there is pre-purchased cryptocurrency matching the specified cryptocurrency type, cryptocurrency exchange system 130 may transmit the cryptocurrency purchase request comprising the user blockchain wallet address and the transaction network blockchain wallet address.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include identifying a second wallet to transfer funds as taught by Swamidurai in order to reward a user with cryptocurrency (paragraph [0015]) Further, identifying a second wallet to transfer funds is the use of known techniques used to improve similar devices/methods in the same way.
Smith further teaches replace the cryptocurrency to be transferred to the cardholder wallet (paragraphs [1238] As used herein wallets may refer to any store of value and may include bitcoin wallets, ethereum wallets, and google wallets. A floating service may also include specific forms of funding other than a wallet such as payment services similar to and including PayPal and Visa online services. The creation of the floating service at block 17102 may include the assigning of funding rules for the floating service. In an example, rules for the floating service may include funding triggers that would cause a wallet to be refilled or not refilled. In an example, one setting could include an automatic refill or top-up of the wallet by a preselected amount by a user in response to a detection that a balance of the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include replacing transferred funds as taught by Smith in order to ensure there are at least a minimum amount of funds available for transactions. Further, refilling balances in an account is the use of a known technique used to improve similar devices/methods in the same way. 
The combination does not expressly teach identifying which exchange to use based on expected price.
Bitcoin Exchange Comparison teaches and wherein the method further comprises: identifying the corporate wallet from amongst multiple corporate wallets based on an expected price {…} (Various exchanges are compared for the purposes of selecting an exchange based on fees and various other characteristics involved in purchasing of cryptocurrencies. “Which is the best? The answer will depend on your individual needs. You need to work out what payment methods you’ll be using, currency pairs you want to trade, and your expected monthly volume. From this you can get an idea of how much each exchange will charge you in fees, and which one will be best.”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include selecting various exchanges based on price in order to determine which exchange is the best. Further, selecting the best exchange to meet the needs of a transaction is the use of a known technique used to improve similar devices/method in the same way.


Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domokos (US 2019/0228461) in view of Swamidurai (US 2019/0325473) in view of Tietzen et al (US 2015/0220958) in view of Smith et al (US 2019/0349426) in view of Diriye et al (US 2019/0318291)


Domokos, Swamidurai, Tietzen, and Smith teach the limitations of claim 13. As per claim 17:

The combination does not expressly teach a profile containing a preference for a type of cryptocurrency.
Diriye teaches further comprising: identifying a profile created by the cardholder during a registration procedure to discover a type of cryptocurrency to disburse as the reward (paragraphs [0059]. [0094] The profile engine 346 makes use of user-supplied data and publicly available data to compile user characteristics such as the user's languages spoken, location, expertise, hobbies, interests, etc. User-supplied data may include, for example, explicit user preferences (e.g., specific channels or types of micro-tasks such as image labelling, translation, etc.), demographics, preferred reward types (crypto-currency, fiat currency, loyalty points, etc.), preferred micro-task requestors, and/or cognitive state data, which can be derived from text messages, phone conversations, and social media activities. In some sense, the reward category and amount can be calculated dynamically based on the availability of active on-hold users, and factors such as user profile 327, historic reward preferences (e.g. if they have selected bitcoin as their mode of payment), the average/minimum amounts for which they have completed micro-tasks, types of preferred micro-tasks, etc. Thus, the reward engine 324 computes a recommended reward size and type to offer a user based on historic logs of similar micro-task, in cases where there is a large variation between the system's estimated reward and the reward entered by the micro-task requestor, an alert is sent back recommending the requestor to amend this.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include providing a reward based on a preferred type of the user as taught by Diriye in order to incentivize a user to perform a task. Further, user preference of a reward is the use of a known technique used to improve similar devices/methods in the same way.


Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domokos (US 2019/0228461) in view of Swamidurai (US 2019/0325473) in view of Tietzen et al (US 2015/0220958) in view of Smith et al (US 2019/0349426) in view of Hamilton et al (US 2019/0236561)

Domokos, Swamidurai, Tietzen, and Smith teach the limitations of claim 13. As per claim 18:


Swamidurai further teaches wherein said causing comprises: sending an instruction to an exchange on which the cardholder wallet is hosted to transfer cryptocurrency from a corporate wallet to the cardholder wallet; (paragraph [0046]-[0052] In various embodiments, rewards portal 110 transmits the cryptocurrency redemption request to cryptocurrency exchange system 130 (step 410). Cryptocurrency exchange system 130 may parse the cryptocurrency redemption request to determine the type of cryptocurrency the user desires to redeem the reward points for. In various embodiments, cryptocurrency may be pre-purchased by transaction network 101. For example, transaction network 101 may complete an institutional bulk purchase of a cryptocurrency type before receiving the user's request. In various embodiments, cryptocurrency exchange system 130 determines whether there is pre-purchased cryptocurrency based on the cryptocurrency type (step 412) input by the user. For example, cryptocurrency exchange system 130 may query transaction network blockchain wallet 237 to determine whether there is pre-purchased cryptocurrency matching the selected cryptocurrency type. In response to determining in step 412 that there is pre-purchased cryptocurrency matching the specified cryptocurrency type, cryptocurrency exchange system 130 may transmit the cryptocurrency purchase request comprising the user blockchain wallet address and the transaction network blockchain wallet address.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include identifying a second wallet to transfer funds as taught by Swamidurai in order to reward a user with cryptocurrency (paragraph [0015]) Further, calculating a reward based on transactions or identifying a second wallet to transfer funds is the use of known techniques used to improve similar devices/methods in the same way.
The combination does not expressly teach verifying the cryptocurrency has been transferred.
Hamilton teaches and wherein the method further comprises: verifying that the cryptocurrency has been transferred by completing a call to the exchange via an application programming interface (API) (paragraph [0030] When it appears that the transaction can be completed in seconds or minutes (such as when Ethereum is being sold), the customer can remain at the POS 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include verifying the cryptocurrency was transferred as taught by Hamilton in order to determine that the funds have been successfully transferred. Further, verifying that funds were transferred is the use of a known technique used to improve similar devices/methods in the same way. 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domokos (US 2019/0228461) in view of Swamidurai (US 2019/0325473) in view of Tietzen et al (US 2015/0220958) in view of Smith et al (US 2019/0349426) in view of Ramakrishnan et al (US 2019/0205886)

Domokos, Swamidurai, Tietzen, and Smith teach the limitations of claim 13. As per claim 19:

The combination does not expressly teach ensuring the number of confirmations exceeds a threshold.
 	Ramakrishnan teaches further comprising: verifying that the cryptocurrency has been transferred by: completing a call to a blockchain via an application programming interface (API) to request a number of confirmations, and ensuring that the number of confirmations exceeds a threshold value.  (paragraph [0050] As would be understood by one of skill in the art in possession of the present disclosure, upon being initially added to a block in the crypto currency public ledger by a first computing device in the distributed network, other second computing devices in the distributed network may confirm that block, and payees typically require a minimum number of a confirmation of a block (e.g., 6 to 10, and in some cases more depending on the transaction) before its transactions are accepted as permanent.) 
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a threshold number of confirmations as taught by Ramakrishnan in order to provide confidence in 

Domokos, Swamidurai, Tietzen, Smith and Ramakrishnan teach the limitations of claim 19. As per claim 20:

Swamidurai further teaches further comprising: indicating in a profile associated with the cardholder that the transfer was completed successfully in response to ensuring that the number of confirmations exceeds the threshold value (paragraph [0052] In various embodiments, in response to the cryptocurrency redemption request being completed, cryptocurrency exchange system 130 stores the transaction link in rewards database 115 (step 420). Cryptocurrency exchange system 130 may store the transaction link as proof of the completed cryptocurrency redemption request. In that respect, a user may access rewards portal 110, via user terminal 105, to view completed cryptocurrency redemption requests and to access transaction links associated with each completed request.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include saving the information in a profile of the user as taught by Swamidurai in order to reward a user with cryptocurrency (paragraph [0015]) Further, saving the information in a profile is the use of known techniques used to improve similar devices/methods in the same way.)

Response to Arguments

	Previous rejections under 35 USC 112 are moot in light of the amended claims. As a result such rejection has been withdrawn. 
	The examiner has considered but does not find persuasive applicant’s arguments regarding rejections under 35 USC 101. First with regard to whether the claims are directed to abstract concepts, the examine respectfully disagrees. The claims are very clearly directed to a manner of rewarding a user based on purchases that satisfy an eligibility criterion. The user of additional elements such as API’s or the reward being cryptocurrency do not automatically remove the claims from being 
With regard to arguments under step 2B the examiner respectfully disagrees. The examiner finds no parallel between the findings in Bascom and the current invention. In Bascom the invention applied a specific configuration which achieved a result of improving how content was filtered at the network level as opposed to at the client level. The examiner finds no such unique configuration which provides an improvement in how cryptocurrency is distributed or how rewards are calculated. Instead the invention relies on conventional systems and processes to distribute cryptocurrency as evidenced above. Further, with regard to Berkheimer the examiner respectfully disagrees. As evidenced above and in compliance with the findings of Berkheimer, the examiner has provided evidence that both the use API’s to communicate from one program to another and the exchange of cryptocurrency were in fact well-
With regard to arguments under 35 USC 103 the examiner respectfully disagrees. First, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Domokos teaches various use of API’s to communicate with all parts of the system as noted above. ( see paragraphs [0045], [0051]-[0060]) Further, Smith teaches (paragraphs [1238]) replenishing an account when the funds slip past a threshold.  Thus Smith is apprised of a balance and purchases a currency to replenish said account. As a result such rejections have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688